DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 3, 4, 6-8, 10, 11, 13, 15-18, and 20 are amended. Claims 2, 9, and 14 are as previously presented. Claims 5, 12, and 19 are original. This is a non-final office action in response to the arguments and amendments and request for continued examination filed 6/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 6/15/2022, have been fully considered. 
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 11 under the heading “Response to Rejections under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11-14 under the heading “Response to Rejections under 35 U.S.C. § 103”), the arguments and amendments are persuasive. It is noted that US2018/0077518A1 (Nguyen et al.) does recite in [0074-0075] the use of different channels (an initial channel and feedback channel), however the arguments are persuasive in that Nguyen et al. does not explicitly recite the use of two channels in a full-duplex type sequence of communication. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2019/0007185A1 (Cao et al.), as well as the previously relied upon art of  US2018/0077518A1 (Nguyen et al.), US2010/0198513A1 (Zeng et al.), US2018/0190125A1 (Hayee et al.), and US2020/0234574A1 (Park et al.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 3, 10, and 17, the claims recite “determining a remedial action plan.” The disclosure as originally filed (see Figure 3E) recites causing a remedial action, but does not recite a step or function for determining a plan (i.e. a positive determination of a proposal or advance intention or decision). Thus, the subject matter of determining a plan was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, the phrases “assistance data included in a Vehicle-to-Everything (V2X) message” in the preamble and “receiving, by the remote vehicle, from the ego vehicle a V2X message that includes the assistance data” render the claims indefinite. The phrases appear to refer to the same message as they refer to the same assistance data, however the “receiving…”limitation uses the term “a V2X message” rather than “the V2X message.” It is therefore unclear if the phrases are reciting the same message, or alternatively if the “receiving…” limitation is referring to some different, or second V2X message which contains the same assistance data. The scope of the claims is therefore indefinite. For the purposes of examination, the claims are interpreted as the V2X message in the “receiving…”limitation being the same as that in the preamble.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), Claim 8 (for Claims 9-14), or Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claims 4, 11, and 16, the limitation “wherein the response message and the request message are received contemporaneously using the first channel and the second channel as part of the full-duplex sequence” renders the claim indefinite. Independent Claims 1, 8, and 15 recite that the “response message and the request message are transmitted as a full-duplex sequence.” The term sequence is typically defined as “order of succession” or some type of progression of events. Additionally, the “response message” is a response (an answer, or reaction) to the request message. It is therefore unclear how the request message and response message can be received “contemporaneously” (i.e. at the same time), and it is unclear whether the response message is truly a response to the request (which appears to be the case per the specification and figures), or alternatively whether the response message can be transmitted without a request, and therefore be received at the same time as a request message (in which case it is unclear why the request message is necessary). The scope of the limitation is therefore indefinite. For the purposes of examination, the limitation is interpreted as any system with the capability to provide contemporaneous communications being used. 
Regarding Claim 7, the claim recites a “wherein” clause, detailing the ego vehicle determining that the remote vehicle is unable to identify the ego vehicle as the transmitter. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the clause of Claim 7 does not appear to give any additional meaning or purpose to the receiving, transmitting, or modifying steps of Claim 1, and instead appears to recite some new step of the ego vehicle making a determination. It is therefore unclear whether Claim 7 is intended to positively recite a new step of the method, or alternatively if the subject matter in the claim is merely some intended use or context outside the scope of the method, which receives little patentable weight. The scope of the limitation is therefore indefinite. For the purposes of examination, the claim is interpreted as reciting an additional step of determining by the ego vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0077518A1 (Nguyen et al.) in view of Published Application US2019/0007185A1 (Cao et al.), further in view of Publication US2010/0198513A1 (Zeng et al.).

Regarding Claim 1, Nguyen et al. discloses a method for modifying an operation of a vehicle component of a remote vehicle (see Figure 8, [0076-0077] vehicle 610 (a remote vehicle) can request and acquire detailed information, wherein detailed information [0082] allows identifying, processing, and/or comprehending events or objects (modification of a vehicle computer component)) based on assistance data included in a Vehicle-to-vehicle message (see Figure 8, [0077-0078] detailed information (assistance data) transmitted at 806 by ego vehicle 606 and received by remote vehicle 610 [0081-0083] using a V2V network), the method comprising:
receiving, by the remote vehicle, from an ego vehicle (see Figure 8, [0073] receiving by vehicle 610 (remote vehicle) a broadcast from vehicle 606 (ego vehicle) with common information) a request message on a first channel, the request message inquiring about additional identifying information (see [0071, 0073], the common information can include availability or advertisement of detailed information which can be requested, i.e. the broadcast acting as a request which inquires what additional data is needed, and [0074] using a channel) for the remote vehicle to identify the ego vehicle when the ego vehicle is among a plurality of other vehicles (see [0082] detailed information allows vehicles to identify objects in the space surrounding the vehicle, and see Figure 6, the ego vehicle 606 in the space surrounding remote vehicle 610 along with other vehicles);
transmitting, by the remote vehicle, to the ego vehicle a response message (see Figure 8, [0076] message 804 from remote vehicle 610 to ego vehicle 606) on a second channel (see [0075] using a lightweight feedback channel), the response message including response data that describes the additional identifying information (see [0076] indicating the type of detailed information being requested), 
receiving, by the remote vehicle, from the ego vehicle a V2V message that includes the assistance data describing the additional identifying information (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 and received by remote vehicle 610).


As above, Nguyen et al. discloses using the V2V messages (see Figure 6, [0066]), and the response and request message being transmitted as a sequence, using two channels (see [0074, 0075]).  

Nguyen et al. does not explicitly recite the method based on a Vehicle-to-Everything (V2X) communication, 
wherein the response message and the request message are transmitted as a full-duplex sequence.

However, Cao et al. teaches a technique for networking devices (see [0056]),
using Vehicle-to-Everything (V2X) communication (see [0057] applicable to fields including vehicle-to-everything), 
wherein the messages are transmitted as a full-duplex communication (see Figure 4C, [0058, 0109-0110], nodes on the network using a full duplex multi-channel device, with transmission and reception in multiple frequency channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and communication arrangement of Nguyen et al. to use a full-duplex V2X architecture, as taught by Cao et al., with the motivation of improving communication latency and reliability by providing simultaneously usable channels and preventing delays related to resource allocation (see Cao et al. [0059-0061]).


As above, Nguyen et al. discloses the additional information being needed for identification purposes (see [0082] and mapping above).

Nguyen et al. does not explicitly recite the additional identifying information being information remote vehicle needs:
for the remote vehicle to identify the ego vehicle as a transmitter of a V2X communication.

However, Zeng et al. teaches a method using vehicle messaging (see e.g. [0004]], Claim 1), wherein shared information is identifying information:
for the remote vehicle to identify the ego vehicle as a transmitter of a message (see Claim 1, Figures 1, 4, [0028] step 61, a sensor object data map created on the host vehicle (remote vehicle), and [0029] step 62 detailed data may be collected from V2V messages from remote vehicles (corresponding to the claimed ego vehicle), step 63, V2V object map is generated, and step 64, an object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a particular vehicle in the environment as a transmitter of a message)).

Additionally, Nguyen et al. does not explicitly recite:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle based on the assistance data.

However, Zeng et al. teaches the method as recited above, including:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle based on identifying data (see [0016, 0027], the vehicle can actuate safety warnings based on the tracking data (which is based on ego vehicle identification), for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nguyen et al. to further perform vehicle identification of transmitting vehicles and collision avoidance functions, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 2, Nguyen et al. discloses the method of claim 1, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle (see [0071] the detailed information can include left side camera data), an image to a right of the ego vehicle (see [0071] the detailed information can include right side camera data), or a description of a license plate number of the ego vehicle.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Nguyen et al. does not explicitly recite the method of claim 1, further comprising:
determining a remedial action plan responsive to the assistance data and the remedial action plan includes modifying the operation of the vehicle component.

However, Zeng et al. teaches the method as above, further comprising:
determining a remedial action plan responsive to the identifying data (see [0027] accessing whether a safety notification should be actuated, i.e. planning future actuation or not) and the remedial action plan includes modifying the operation of the vehicle component (see [0016, 0027], for example using a forward collision warning system (executing action of a notifying vehicle component, for correcting driver behavior)).
The motivation to combine Nguyen et al. and Zeng et al. was provided above in the rejection of Claim 1.

Regarding Claim 4, Nguyen et al. does not explicitly recite the method of claim 1, wherein the response message and the request message are received contemporaneously using the first channel and the second channel as part of the full-duplex sequence.

However, Cao et al. teaches the technique as above, 
wherein messages are received contemporaneously using the first channel and the second channel as part of the full-duplex communication (see [0058] full duplex technology allowing for simultaneous signal transmission and reception (i.e. receiving by two systems simultaneously), [0109-0110] using signal transmission and reception in multiple frequency channels).
The motivation to combine Nguyen et al. and Cao et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Nguyen et al. discloses wherein the request message is broadcast by the ego vehicle (see [0073] the common information (request message) being broadcast by ego vehicle 606), the response message is unicast by the remote vehicle (see Figure 8, the request message being only between remote vehicle 610 to ego vehicle 606, i.e. unicast to a single recipient), 

Nguyen et al. does not explicitly recite the method of claim 1, wherein the V2X communication is broadcast by the ego vehicle.

However, Zeng et al. teaches the method as recited above,
wherein the additional identifying information message is broadcast by the ego vehicle (see [0018] the message allowing identification being broadcast).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 8, Nguyen et al. discloses a system for modifying an operation of a vehicle component of a remote vehicle (see Figure 8, [0076-0077] vehicle 610 (a remote vehicle) can request and acquire detailed information, wherein detailed information [0082] allows identifying, processing, and/or comprehending events or objects (modification of a vehicle computer component)) based on assistance data included in a Vehicle-to-vehicle message (see Figure 8, [0077-0078] detailed information (assistance data) transmitted at 806 by ego vehicle 606 and received by remote vehicle 610 [0081-0083] using a V2V network), the system comprising:
a processor (see [0055-0064] vehicles of the system as entities with a processor); and
a non-transitory memory communicatively coupled to the processor, wherein the non- transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to execute steps (see [0057-0064]) comprising:
receiving, by the remote vehicle, from an ego vehicle (see Figure 8, [0073] receiving by vehicle 610 (remote vehicle) a broadcast from vehicle 606 (ego vehicle) with common information) a request message on a first channel, the request message inquiring about additional identifying information (see [0071, 0073], the common information can include availability or advertisement of detailed information which can be requested, i.e. the broadcast acting as a request which inquires what additional data is needed, and [0074] using a channel) for the remote vehicle to identify the ego vehicle when the ego vehicle is among a plurality of other vehicles (see [0082] detailed information allows vehicles to identify objects in the space surrounding the vehicle, and see Figure 6, the ego vehicle 606 in the space surrounding remote vehicle 610 along with other vehicles);
transmitting, by the remote vehicle, to the ego vehicle a response message (see Figure 8, [0076] message 804 from remote vehicle 610 to ego vehicle 606) on a second channel (see [0075] using a lightweight feedback channel), the response message including response data that describes the additional identifying information (see [0076] indicating the type of detailed information being requested), 
receiving, by the remote vehicle, from the ego vehicle a V2V message that includes assistance data describing the additional identifying information (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 and received by remote vehicle 610).


As above, Nguyen et al. discloses using the V2V messages (see Figure 6, [0066]), and the response and request message being transmitted as a sequence, using two channels (see [0074, 0075]).  

Nguyen et al. does not explicitly recite the method based on a Vehicle-to-Everything (V2X) messages,
wherein the response message and the request message are transmitted as a full-duplex sequence.

However, Cao et al. teaches a technique for networking devices (see [0056]),
using Vehicle-to-Everything (V2X) communication (see [0057] applicable to fields including vehicle-to-everything), 
wherein the messages are transmitted as a full-duplex communication (see Figure 4C, [0058, 0109-0110], nodes on the network using a full duplex multi-channel device, with transmission and reception in multiple frequency channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and communication arrangement of Nguyen et al. to use a full-duplex V2X architecture, as taught by Cao et al., with the motivation of improving communication latency and reliability by providing simultaneously usable channels and preventing delays related to resource allocation (see Cao et al. [0059-0061]).


As above, Nguyen et al. discloses the additional information being needed for identification purposes (see [0082] and mapping above).

Nguyen et al. does not explicitly recite the additional identifying information being information remote vehicle needs:
for the remote vehicle to identify the ego vehicle as a transmitter of a V2X communication

However, Zeng et al. teaches a method using vehicle messaging (see e.g. [0004]], Claim 1), wherein shared information is identifying information:
for the remote vehicle to identify the ego vehicle as a transmitter of a message (see Claim 1, Figures 1, 4, [0028] step 61, a sensor object data map created on the host vehicle (remote vehicle), and [0029] step 62 detailed data may be collected from V2V messages from remote vehicles (corresponding to the claimed ego vehicle), step 63, V2V object map is generated, and step 64, an object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a particular vehicle in the environment as a transmitter of a message)).

Additionally, Nguyen et al. does not explicitly recite:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle based on the assistance data.

However, Zeng et al. teaches the method as recited above, including:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle based on identifying data (see [0016, 0027], the vehicle can actuate safety warnings based on the tracking data (which is based on ego vehicle identification), for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nguyen et al. to further perform vehicle identification of transmitting vehicles and collision avoidance functions, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 9, Nguyen et al. discloses the system of claim 8, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle (see [0071] the detailed information can include left side camera data), an image to a right of the ego vehicle (see [0071] the detailed information can include right side camera data), or a description of a license plate number of the ego vehicle.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 10, Nguyen et al. does not explicitly recite the system of claim 8, further comprising determining a remedial action plan responsive to the assistance data and the remedial action plan includes modifying the operation of the vehicle component.

However, Zeng et al. teaches the method as above, further comprising:
determining a remedial action plan responsive to the identifying data (see [0027] accessing whether a safety notification should be actuated, i.e. planning future actuation or not) and the remedial action plan includes modifying the operation of the vehicle component (see [0016, 0027], for example using a forward collision warning system (executing action of a notifying vehicle component, for correcting driver behavior)).
The motivation to combine Nguyen et al. and Zeng et al. was provided above in the rejection of Claim 8.

Regarding Claim 11, Nguyen et al. does not explicitly recite the system of claim 8, wherein the response message and the request message are received contemporaneously using the first channel and the second channel as part of the full-duplex sequence.

However, Cao et al. teaches the technique as above, 
wherein messages are received contemporaneously using the first channel and the second channel as part of the full-duplex communication (see [0058] full duplex technology allowing for simultaneous signal transmission and reception (i.e. receiving by two systems simultaneously), [0109-0110] using signal transmission and reception in multiple frequency channels).
The motivation to combine Nguyen et al. and Cao et al. was provided above in the rejection of Claim 8.

Regarding Claim 13, Nguyen et al. discloses wherein the request message is broadcast by the ego vehicle (see [0073] the common information (request message) being broadcast by ego vehicle 606), and the response message is unicast by the remote vehicle (see Figure 8, the request message being only between remote vehicle 610 to ego vehicle 606, i.e. unicast to a single recipient).

Nguyen et al. does not explicitly recite the system of claim 8, wherein the V2X communication is broadcast by the ego vehicle.

However, Zeng et al. teaches the system as recited above, 
wherein the additional identifying information message is broadcast by the ego vehicle (see [0018] the message allowing identification being broadcast).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 8.

Regarding Claim 14, Nguyen et al. discloses the system of claim 8, wherein the assistance data is generated by a sensor set of the ego vehicle (see [0071] the detailed information may include accelerometer, gyroscope, camera, lidar, and radar data).

Regarding Claim 15, Nguyen et al. discloses a computer program product comprising a non-transitory computer-readable storage medium (see [0057-0064] vehicles as entities with instructions in memory) that is operable to modify an operation of a vehicle component of a remote vehicle (see Figure 8, [0076-0077] vehicle 610 (a remote vehicle) can request and acquire detailed information, wherein detailed information [0082] allows identifying, processing, and/or comprehending events or objects (modification of a vehicle computer component)) based on assistance data included in a Vehicle-to-vehicle message (see Figure 8, [0077-0078] detailed information (assistance data) transmitted at 806 by ego vehicle 606 and received by remote vehicle 610 [0081-0083] using a V2V network), wherein the computer program product comprises instructions that, when executed by a processor of the remote vehicle, causes the processor to perform operations (see [0055-0064]) comprising:
receiving, by a remote vehicle, from an ego vehicle (see Figure 8, [0073] receiving by vehicle 610 (remote vehicle) a broadcast from vehicle 606 (ego vehicle) with common information) a request message on a first channel, the request message inquiring about additional identifying information (see [0071, 0073], the common information can include availability or advertisement of detailed information which can be requested, i.e. the broadcast acting as a request which inquires what additional data is needed, and [0074] using a channel) for the remote vehicle to identify the ego vehicle when the ego vehicle is among a plurality of other vehicles (see [0082] detailed information allows vehicles to identify objects in the space surrounding the vehicle, and see Figure 6, the ego vehicle 606 in the space surrounding remote vehicle 610 along with other vehicles);
transmitting, by the remote vehicle, to the ego vehicle a response message (see Figure 8, [0076] message 804 from remote vehicle 610 to ego vehicle 606) on a second channel (see [0075] using a lightweight feedback channel), the response message including response data that describes the additional identifying information (see [0076] indicating the type of detailed information being requested), 
receiving, by the remote vehicle, from the ego vehicle a V2V message that includes assistance data describing the additional identifying information (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 and received by remote vehicle 610).


As above, Nguyen et al. discloses using the V2V messages (see Figure 6, [0066]), and the response and request message being transmitted as a sequence, using two channels (see [0074, 0075]).  

Nguyen et al. does not explicitly recite the method based on a Vehicle-to-Everything (V2X) messages,
wherein the response message and the request message are transmitted as a full-duplex sequence.

However, Cao et al. teaches a technique for networking devices (see [0056]),
using Vehicle-to-Everything (V2X) communication (see [0057] applicable to fields including vehicle-to-everything), 
wherein the messages are transmitted as a full-duplex communication (see Figure 4C, [0058, 0109-0110], nodes on the network using a full duplex multi-channel device, with transmission and reception in multiple frequency channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and communication arrangement of Nguyen et al. to use a full-duplex V2X architecture, as taught by Cao et al., with the motivation of improving communication latency and reliability by providing simultaneously usable channels and preventing delays related to resource allocation (see Cao et al. [0059-0061]).


As above, Nguyen et al. discloses the additional information being needed for identification purposes (see [0082] and mapping above).

Nguyen et al. does not explicitly recite the additional identifying information being information remote vehicle needs:
for the remote vehicle to identify the ego vehicle as a transmitter of a V2X communication.

However, Zeng et al. teaches a method using vehicle messaging (see e.g. [0004]], Claim 1), wherein shared information is identifying information:
for the remote vehicle to identify the ego vehicle as a transmitter of a message (see Claim 1, Figures 1, 4, [0028] step 61, a sensor object data map created on the host vehicle (remote vehicle), and [0029] step 62 detailed data may be collected from V2V messages from remote vehicles (corresponding to the claimed ego vehicle), step 63, V2V object map is generated, and step 64, an object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a particular vehicle in the environment as a transmitter of a message)).

Additionally, Nguyen et al. does not explicitly recite:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle based on the assistance data.

However, Zeng et al. teaches the method as recited above, including:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of the vehicle component of the remote vehicle based on the identifying data (see [0016, 0027], the vehicle can actuate safety warnings based on the tracking data (which is based on ego vehicle identification), for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nguyen et al. to further perform vehicle identification of transmitting vehicles and collision avoidance functions, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 16, Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the response message and the request message are received contemporaneously using the first channel and the second channel as part of the full-duplex sequence.

However, Cao et al. teaches the technique as above, 
wherein messages are received contemporaneously using the first channel and the second channel as part of the full-duplex communication (see [0058] full duplex technology allowing for simultaneous signal transmission and reception (i.e. receiving by two systems simultaneously), [0109-0110] using signal transmission and reception in multiple frequency channels).
The motivation to combine Nguyen et al. and Cao et al. was provided above in the rejection of Claim 15.

Regarding Claim 17, Nguyen et al. does not explicitly recite the computer program product of claim 15, further comprising determining a remedial action plan responsive to the assistance data and the remedial action plan includes modifying the operation of the vehicle component.

However, Zeng et al. teaches the method as above, further comprising:
determining a remedial action plan responsive to the identifying data (see [0027] accessing whether a safety notification should be actuated, i.e. planning future actuation or not) and the remedial action plan includes modifying the operation of the vehicle component (see [0016, 0027], for example using a forward collision warning system (executing action of a notifying vehicle component, for correcting driver behavior)).
The motivation to combine Nguyen et al. and Zeng et al. was provided above in the rejection of Claim 15.

Regarding Claim 18, Nguyen et al. discloses wherein the V2X communication (see Figure 8, [0077-0078] detailed information transmitted in 806 by ego vehicle 606 (a message and a communication) (as modified by Park et al. for V2X)) includes payload data that describes the ego vehicle (see [0071] the detailed information can include sensor data, heading speed, and geolocation, all data describing the ego vehicle and its environment), and the operation of the vehicle component is modified based on the payload data (see [0082] the operation of the computer to process and identify objects based on the detailed information).

Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

However, Zeng et al. teaches the system as recited above, wherein:
the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data (see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 15.

Regarding Claim 20, Nguyen et al. discloses wherein the request message is broadcast by the ego vehicle (see [0073] the common information (request message) being broadcast by ego vehicle 606), the response message is unicast by the remote vehicle (see Figure 8, the request message being only between remote vehicle 610 to ego vehicle 606, i.e. unicast to a single recipient). 

Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the V2X communication is broadcast by the ego vehicle.

However, Zeng et al. teaches the system as recited above, 
wherein the additional identifying information message is broadcast by the ego vehicle (see [0018] the message allowing identification being broadcast).
The motivation to combine Nguyen et al. and Zeng et al. was provided in the above rejection of Claim 15.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0077518A1 (Nguyen et al.) in view of Published Application US2019/0007185A1 (Cao et al.), further in view of Publication US2010/0198513A1 (Zeng et al.), further in view of Publication US2018/0190125A1 (Hayee et al.).
Regarding Claim 5, Nguyen et al. further discloses wherein the assistance data describes a location of the ego vehicle allowing identification (see [0071, 0082]).

Nguyen et al. does not explicitly recite the method of claim 1, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However, Hayee et al. teaches a technique of sending position data in vehicle communications (see [0004]),
wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0029, 0030], GPS position data that may be sent over DSRC may have an absolute position accuracy of +/- 2m, which is substantially plus or minus half of a width of a single lane roadway which may be travelled by a vehicle, see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles in Nguyen et al. such that the received position data of Nguyen et al. is GPS data with an accuracy as specified in Hayee et al., with the motivation of enhancing the usefulness of the sensor data by providing greater accuracy and reduced error (see Hayee et al. [0004-0006]).
Regarding Claim 12, Nguyen et al. further discloses wherein the assistance data describes a location of the ego vehicle allowing identification (see [0071, 0082]).

Nguyen et al. does not explicitly recite the system of claim 8, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However, Hayee et al. teaches a technique of sending position data in vehicle communications (see [0004]),
wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0029, 0030], GPS position data that may be sent over DSRC may have an absolute position accuracy of +/- 2m, which is substantially plus or minus half of a width of a single lane roadway which may be travelled by a vehicle, see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles in Nguyen et al. such that the received position data of Nguyen et al. is GPS data with an accuracy as specified in Hayee et al., with the motivation of enhancing the usefulness of the sensor data by providing greater accuracy and reduced error (see Hayee et al. [0004-0006]).

Regarding Claim 19, Nguyen et al. further discloses wherein the assistance data describes a location of the ego vehicle allowing identification (see [0071, 0082]).

Nguyen et al. does not explicitly recite the computer program product of claim 15, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However, Hayee et al. teaches a technique of sending position data in vehicle communications (see [0004]),
wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0029, 0030], GPS position data that may be sent over DSRC may have an absolute position accuracy of +/- 2m, which is substantially plus or minus half of a width of a single lane roadway which may be travelled by a vehicle, see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles in Nguyen et al. such that the received position data of Nguyen et al. is GPS data with an accuracy as specified in Hayee et al., with the motivation of enhancing the usefulness of the sensor data by providing greater accuracy and reduced error (see Hayee et al. [0004-0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0077518A1 (Nguyen et al.) in view of Published Application US2019/0007185A1 (Cao et al.), further in view of Publication US2010/0198513A1 (Zeng et al.), further in view of Published Application US2020/0234574A1 (Park et al.).
Regarding Claim 7, Nguyen et al. does not explicitly recite the method of claim 1, wherein the ego vehicle determined that the remote vehicle is unable to identify the ego vehicle as the transmitter of the V2X communication based on sensor data describing a roadway environment in which the ego vehicle and one or more remote vehicles are present.

However, Park et al. teaches a method of vehicle communication (see Figures 8, 9, [0298-0299]), including determining, by an ego vehicle that a remote vehicle is unable to identify the ego vehicle as a transmitter of a message (see [0344-0345] messages can include accuracy of GPS data (data determined to be sent) and [0322] a GPS accuracy may be 2.5 to 10m, which is not precise enough for the 0.2m precision required to sense the present and other vehicle by lanes (identify vehicles in a lane-based manner)),
wherein the ego vehicle determined that the remote vehicle is unable to identify the ego vehicle as the transmitter of the V2X communication based on sensor data describing a roadway environment in which the ego vehicle and one or more remote vehicles are present (see [0322] the error being over 0.2m meaning it is not possible to sense the present and other vehicle at the lane level, i.e. based on the precision and sensed remote vehicle in the environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles of Nguyen et al. to determine accuracy data as part of the position data, as is taught by Park et al., with the motivation of enhancing the robustness of the system and providing for ways to improve precision of GPS information by sharing accuracy data (see Park et al. [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619